Exhibit 3.1 CODE OF BY-LAWS OF WHITE RIVER CAPITAL, INC. (Amended as of July 24, 2009) ARTICLE I Offices Section 1. Principal Office.The principal office (the “Principal Office”) of White River Capital, Inc. (the “Corporation”) shall be at 250 North Shadeland Avenue, Indianapolis, Indiana 46219, or such other place as shall be determined by resolution of the Board of Directors of the Corporation (the “Board”). Section 2. Other Offices.The Corporation may have such other offices at such other places within or without the State of Indiana as the Board may from time to time designate, or as the business of the Corporation may require. ARTICLE II Seal Section 1. Corporate Seal.The Corporation shall not adopt a corporate seal, and the use of a corporate seal shall not be necessary to validate any corporate act.Should it become necessary or appropriate for some reason to utilize a corporate seal at any time, the Chief Executive Officer may cause one to be prepared and used on behalf of the Corporation. ARTICLE III Shareholder Meetings Section 1. Place of Meeting.Every meeting of the shareholders of the Corporation (the “Shareholders”) shall be held at the Principal Office, unless a different place is specified in the notice or waiver of notice of such meeting or by resolution of the Board or the Shareholders, in which event such meeting may be held at the place so specified, either within or without the State of Indiana. Section 2. Annual Meeting.The annual meeting of the Shareholders (the “Annual Meeting”) shall be held each year at 10:00 a.m. on the second (2nd) Tuesday of the fifth (5th) month following the end of each fiscal year (or, if such day is a legal holiday, on the next succeeding day not a legal holiday), for the purpose of electing directors of the Corporation (“Directors”) and for the transaction of such other business as may legally come before the Annual Meeting.If for any reason the Annual Meeting shall not be held at the date and time herein provided, the same may be held at any time thereafter, or the business to be transacted at such Annual Meeting may be transacted at any special meeting of the Shareholders (a “Special Meeting”) called for that purpose. Section 3. Notice of Annual Meeting.Written or printed notice of the Annual Meeting, stating the date, time and place thereof, shall be delivered or mailed by the Secretary or an Assistant Secretary to each Shareholder of record entitled to notice of such Meeting, at such address as appears on the records of the Corporation, at least ten (10) and not more than sixty (60) days before the date of such Meeting. Section 4. Special Meetings.Special Meetings, for any purpose or purposes (unless otherwise prescribed by law), may be called by only the Chairman of the Board (the “Chairman”) or by the Board or the Chief Executive Officer if no Chairman shall be elected or appointed by the Board or in the case of the absence or disability of the Chairman, pursuant to a resolution adopted by a majority of the total number of Directors of the Corporation, to vote on the business proposed to be transacted thereat.All requests for Special Meetings shall state the purpose or purposes thereof, and the business transacted at such Meeting shall be confined to the purposes stated in the call and matters germane thereto. Section 5. Notice of Special Meetings.Written or printed notice of all Special Meetings, stating the date, time, place and purpose or purposes thereof, shall be delivered or mailed by the Secretary or the officer calling the Meeting to each Shareholder of record entitled to notice of such Meeting, at such address as appears on the records of the Corporation, at least ten (10) and not more than sixty (60) days before the date of such Meeting. Section 6. Waiver of Notice of Meetings.Notice of any Annual or Special Meeting (a “Meeting”) may be waived in writing by any Shareholder, before or after the date and time of the Meeting specified in the notice thereof, by a written waiver delivered to the Corporation for inclusion in the minutes or filing with the corporate records.A Shareholder’s attendance at any Meeting in person or by proxy shall constitute a waiver of (a) notice of such Meeting, unless the Shareholder at the beginning of the Meeting objects to the holding of or the transaction of business at the Meeting, and (b) consideration at such Meeting of any business that is not within the purpose or purposes described in the Meeting notice, unless the Shareholder objects to considering the matter when it is presented. Section 7. Quorum.At any Meeting, the holders of a majority of the voting power of all shares of the Corporation (the “Shares”) issued and outstanding and entitled to vote at such Meeting represented in person or by proxy, shall constitute a quorum for the election of Directors or for the transaction of other business, unless otherwise provided by law, the Corporation’s Articles of Incorporation, as the same may, from time to time, be amended and/or restated (the “Articles”) or this Code of By-Laws, as the same may, from time to time, be amended (these “By-Laws”).If, however, a quorum shall not be present or represented at any Meeting, the Shareholders entitled to vote thereat, present in person or represented by proxy, shall have power to adjourn the Meeting from time to time, without notice other than announcement at the Meeting of the date, time and place of the adjourned Meeting, unless the date of the adjourned Meeting requires that the Board fix a new record date (the “Record Date”) therefor, in which case notice of the adjourned Meeting shall be given.At such adjourned Meeting, if a quorum shall be present or represented, any business may be transacted that might have been transacted at the Meeting as originally scheduled. 2 Section 8. Voting.At each Meeting, every Shareholder entitled to vote shall have one vote for each Share standing in his name on the books of the Corporation as of the Record Date fixed by the Board for such Meeting, except as otherwise provided by law or the Articles, or these By-Laws, and except that no Share shall be voted at any Meeting upon which any installment is due and unpaid.Upon the demand of any Shareholder voting in person, voting for Directors and voting upon any other question properly before a Meeting, shall be by ballot.A plurality vote shall be necessary to elect any Director, and on all other matters, the action or a question shall be approved if the number of votes cast thereon in favor of the action or question exceeds the number of votes cast opposing the action or question, except as otherwise provided by law or the Articles. Section 9. Written Consents. Clause 9.1Unanimous Written Consents. Any action required or permitted to be taken at a Meeting of the Shareholders may be taken without a Meeting if the action is taken in writing by all of the Shareholders.The action so taken must be evidenced by a written consent (which may be in multiple counterparts) describing the action taken, signed by each Shareholder, and included in the minutes or filed with the corporate records reflecting the action taken.Action taken by written consent is effective when the last Shareholder signs the consent unless the consent specifies a prior or subsequent effective date, in which case the action is effective on or as of the specified date.A consent signed by all of the Shareholders shall have the same effect as if the action taken by consent was taken at a Meeting of the Shareholders and may be described as having been taken at a Meeting of the Shareholders. Clause 9.2Majority Written Consents.If the Corporation does not have a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the Securities and Exchange Act of 1934 at the time action is to be taken and if the action is taken in accordance with Indiana Code Section 23-1-29-4.5, any action required or permitted to be taken at a Meeting of the Shareholders may be taken without a Meeting and without a vote if the action is taken in writing by Shareholders having at least the minimum number of votes necessary to authorize the action at a Meeting at which all Shareholders entitled to vote were present and voted. The action so taken must be evidenced by a written consent (which may be in multiple counterparts) describing the action taken, signed by Shareholders having the requisite number of votes, bearing the date of signature of each Shareholder who signs the consent and included in the minutes or filed with the corporate records reflecting the action taken. Action taken by majority written consent is effective when, within sixty (60) days after the earliest dated consent delivered to the Corporation, written consents signed by a sufficient number of Shareholders to take action are delivered to the Corporation, unless the consent specifies a different prior or subsequent effective date, in which case the action is effective on or as of the specified date.No prior notice shall be required for actions taken pursuant to this Clause 9.2.A consent obtained pursuant to this Clause 9.2 and Indiana Code Section 23-1-29-4.5 shall have the same effect as if the action taken by consent was taken at a Meeting of the Shareholders and may be described as having been taken at a Meeting of the Shareholders. 3 Section 10. Shareholder List.The Secretary shall prepare before each Meeting a complete list of the Shareholders entitled to notice of such Meeting, arranged in alphabetical order by class of Shares (and each series within a class), and showing the address of, and the number of Shares entitled to vote held by, each Shareholder (the “Shareholder List”).Beginning five (5) business days before the Meeting and continuing throughout the Meeting, the Shareholder List shall be on file at the Principal Office or at a place identified in the Meeting notice in the city where the Meeting will be held, and shall be available for inspection by any Shareholder entitled to vote at the Meeting.On written demand, made in good faith and for a proper purpose and describing with reasonable particularity the Shareholder’s purpose, and if the Shareholder List is directly connected with the Shareholder’s purpose, a Shareholder (or such Shareholder’s agent or attorney authorized in writing) shall be entitled to inspect and to copy the Shareholder List, during regular business hours and at the Shareholder’s expense, during the period the Shareholder List is available for inspection.The original stock register or transfer book (the “Stock Book”), or a duplicate thereof, shall be the only evidence as to who are the Shareholders entitled to examine the Shareholder List, or to notice of or to vote at any Meeting. Section 11. Proxies.A Shareholder may vote either in person or by proxy executed in writing by the Shareholder or a duly authorized attorney-in-fact.Such writing shall be evidenced by a signature or causing the signature to be affixed to the writing by any reasonable process, including by facsimile signature. The Shareholder also may transmit, or authorize the transmission of, an electronic submission to the holder of the proxy, a proxy solicitation firm, or a proxy support service organization or similar agency authorized by the person who will be the holder of the proxy to receive the electronic submission.Such electronic submission shall be accompanied by or contain information from which it can be determined that the electronic submission was transmitted or authorized by the Shareholder. No proxy shall be valid after eleven (11) months from the date of its execution, unless a shorter or longer time is expressly provided therein. Section 12. Notice of Shareholder Business.At an Annual Meeting of the Shareholders, only such business shall be conducted as shall have been properly brought before the Meeting.To be properly brought before an Annual Meeting, business must be (a) specified in the notice of Meeting (or any supplement thereto) given by or at the direction of the Board, (b) otherwise properly brought before the Meeting by or at the direction of the Board, or (c) otherwise properly brought before the Meeting by a Shareholder.For business to be properly brought before an Annual Meeting by a Shareholder, the Shareholder must have the legal right and authority to make the proposal for consideration at the Meeting and the Shareholder must have given timely notice thereof in writing to the Secretary of the Corporation.To be timely, a Shareholder’s notice must be delivered to, or mailed and received at, the principal executive offices of the Corporation not less than sixty (60) days prior to the Meeting; provided, however, that in the event that less than seventy (70) days’ notice or prior public disclosure of the date of the Meeting is given or made to Shareholders (which notice or public disclosure shall include the date of the Annual Meeting specified in these By-Laws, if such By-Laws have been filed with the Securities and Exchange Commission and if the Annual Meeting is held on such date), notice by the Shareholder to be timely must be so received not later than the close of business on the tenth (10th) day following the day on which such notice of the date of the Annual Meeting was mailed or such public disclosure was made.A Shareholder’s notice to the Secretary shall set forth as to each matter the Shareholder proposes to bring before the Annual Meeting (a) a brief description of the business desired to be brought before the Annual Meeting and the reasons for 4 conducting such business at the Annual Meeting, (b) the name and record address of the Shareholder proposing such business, (c) the class and number of shares of the Corporation which are beneficially owned by the Shareholder, and (d) any material interest of the Shareholder in such business.Notwithstanding anything in these By-Laws to the contrary, no business shall be conducted at an Annual Meeting except in accordance with the procedures set forth in this Section 12.The Chairman of an Annual Meeting shall, if the facts warrant, determine and declare to the Meeting that business was not properly brought before the Meeting and in accordance with the provisions of this Section 12, and if he should so determine, he shall so declare and any such business not properly brought before the Meeting shall not be transacted.At any Special Meeting of the Shareholders, only such business shall be conducted as shall have been brought before the Meeting by or at the direction of the Board. Section 13. Notice of Shareholder Nominees.Only persons who are nominated in accordance with the procedures set forth in this Section 13 shall be eligible for election as Directors. Nominations of persons for election to the Board may be made at a Meeting of Shareholders by or at the direction of the Board, by any nominating committee or person appointed by the Board or by any Shareholder of the Corporation entitled to vote for the election of Directors at the Meeting who complies with the notice procedures set forth in this Section 13.Such nominations, other than those made by or at the direction of the Board, shall be made pursuant to timely notice in writing to the Secretary of the Corporation.To be timely, a Shareholder’s notice shall be delivered to, or mailed and received at, the principal executive offices of the Corporation not less than sixty (60) days prior to the Meeting; provided, however, that in the event that less thanseventy (70) days’ notice or prior public disclosure of the date of the Meeting is given or made to Shareholders (which notice or public disclosure shall include the date of the Annual Meeting specified in these By-Laws, if such By-Laws have been filed with the Securities and Exchange Commission and if the Annual Meeting is held on such date), notice by the Shareholders to be timely must be so received not later than the close of business on the tenth (10th) day following the day on which such notice of the date of the Meeting was mailed or such public disclosure was made.Such Shareholder’s notice shall set forth (a) as to each person whom the Shareholder proposes to nominate for election or re-election as a Director, (i) the name, age, business address and residence address of such person, (ii) the principal occupation or employment of such person, (iii) the class and number of shares of the Corporation which are beneficially owned by such person and (iv) any other information relating to such person that is required to be disclosed in solicitations of proxies for election of Directors, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (including without limitation such person’s written consent to being named in the proxy statement as a nominee and to serving as a Director if elected); and (b) as to the Shareholder giving the notice (i) the name and record address of such Shareholder and (ii) the class and number of shares of the Corporation which are beneficially owned by such Shareholder.No person shall be eligible for election as a Director of the Corporation unless nominated in accordance with the procedures set forth in this Section 13.The Chairman of the Meeting shall, if the facts warrant, determine and declare to the Meeting that a nomination was not made in accordance with the procedures prescribed by these By-Laws, and if he should so determine, the defective nomination shall be disregarded. 5 Section 14. Shareholder Disclosure and Ownership Procedures. Clause 14.1Purpose.To preserve important characteristics of the Corporation for Federal income tax purposes, to protect the Corporation and its Shareholders against undisclosed efforts to assume or influence control of the Corporation, its operations and policies, and to facilitate communication among the Corporation and its Shareholders, these disclosure procedures and ownership procedures shall apply to all holders and Beneficial Owners of the Corporation’s Shares. Clause 14.2Definitions.As used in this Section 14, the following definitions apply: (a)“Beneficial Ownership” shall generally be deemed to be held by a person to whom the economic value of shares ultimately inures and who has the power directly or indirectly to dispose of the subject Shares and shall be interpreted in a manner consistent with the use of “ownership” including “constructive ownership” under Section 382 of the Internal Revenue Code. Broker-dealers and investment advisers holding shares solely as nominee for clients in the ordinary course, and the Depository Trust Company, generally shall not be deemed to hold Beneficial Ownership. (b)“Initiation Date” means the date shares are first issued by the Corporation. Clause 14.3Disclosure Procedures.Pursuant to Section 6.08 of the Articles and general authority of the Board, these procedures for disclosure of Beneficial Ownership of Shares are established. (a)Owners Required To Provide Information.From the Initiation Date until December 31, 2015: (i)Every Beneficial Owner of more than 4.5% of the outstanding Shares within thirty (30) days after the end of each fiscal quarter, shall give written notice to the Corporation stating the name and address of such owner, the number of Shares Beneficially Owned and a description of the manner in which such shares are held.
